 

Exhibit 10.7

 

 

GUARANTY

THIS GUARANTY, is entered into as of November 9, 2005, by Marvel Characters,
Inc., and such other persons who may become party hereto from time to time as
guarantors pursuant to joinder documentation satisfactory to the Lender (the
“Guarantors”), in favor of and for the benefit of HSBC Bank USA, National
Association (the “Lender”).

RECITALS

The Lender has made or will make one or more loans (the “Loans”) to Marvel
Entertainment, Inc. (the “Borrower”), pursuant to the Credit Agreement, dated as
of the date hereof (as amended, supplemented or modified from time to time, the
“Credit Agreement”) among the Borrower, certain affiliates thereof, including
the Guarantors, and the Lender. The Guarantors, being affiliated with the
Borrower, acknowledges and agrees that the Guarantors have received and will
receive direct and indirect benefits from the extension of the Loans made to the
Borrower. The Guarantors wish to grant the Lender security and assurance in
order to secure the payment and performance by the Borrower of all of its
present and future Obligations (as that term is defined below), and, to that
effect, to guaranty the Borrower’s Obligations as set forth herein. Accordingly,
the Guarantors hereby agree as follows:

 

1.

Guaranty.

(a)           The Guarantors hereby unconditionally and irrevocably guarantee to
the Lender the full and punctual payment by the Borrower, when due, whether at
the stated due date, by acceleration or otherwise of all Obligations (as defined
below) of the Borrower, howsoever created, arising or evidenced, voluntary or
involuntary, whether direct or indirect, absolute or contingent now or hereafter
existing or owing to the Lender, (collectively, the “Guaranteed Obligations”).
This Guaranty is an absolute, unconditional, continuing guaranty of payment and
not of collection of the Guaranteed Obligations and includes Guaranteed
Obligations arising from successive transactions which shall either continue
such Guaranteed Obligations or from time to time renew such Guaranteed
Obligations after the same has been satisfied. This Guaranty is in no way
conditioned upon any attempt to collect from the Borrower or upon any other
event or contingency, and shall be binding upon and enforceable against the
Guarantors without regard to the validity or enforceability of any document,
instrument or agreement evidencing or governing the Obligations or any other
agreement or instrument executed in connection therewith (including, without
limitation, this Guaranty) or contemplated thereby (each, a “Credit Document”
and, collectively, the “Credit Documents”). If for any reason the Borrower shall
fail or be unable duly and punctually to pay any of the Guaranteed Obligations
(including, without limitation, amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)), the Guarantors will forthwith pay the same, in cash. As used
herein “Obligations” shall mean all obligations, liabilities and indebtedness of
the Borrower to the Lender under the Credit Agreement and the “Credit Documents”
referred to therein and any documents relating thereto, whether now existing or
hereafter created, absolute or contingent, direct or indirect, due or not,
whether created directly or acquired by assignment or otherwise, including,
without limitation, the Loans and the payment and performance of all other
obligations, liabilities, and indebtedness of the Borrower to the Lender under
the Credit Documents, including without limitation all fees, costs, expenses and
indemnity obligations thereunder.

(b)           In the event any Credit Document shall be terminated as a result
of the rejection thereof by any trustee, receiver or liquidating agent of the
Borrower or any of their properties in any bankruptcy, insolvency,
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar proceeding, the Guarantors’ obligations hereunder shall continue to
the same extent as if such Credit Document had not been so rejected.

 

 


--------------------------------------------------------------------------------

 

(c)           The Guarantors agree to pay all reasonable costs, expenses
(including, without limitation, attorneys’ fees and disbursements) and damages
incurred in connection with the enforcement of the Guaranteed Obligations of the
Borrower to the extent that such costs, expenses and damages are not paid by the
Borrower pursuant to the respective Credit Documents.

(d)           The Guarantors further agree that if any payment made by the
Borrower or the Guarantors to the Lender on any Guaranteed Obligation is
rescinded, recovered from or repaid by the Lender, in whole or in part, in any
bankruptcy, insolvency or similar proceeding instituted by or against the
Borrower or Guarantors, this Guaranty shall continue to be fully applicable to
such Guaranteed Obligation to the same extent as though the payment so recovered
or repaid had never originally been made on such Guaranteed Obligation
regardless of, and, without giving effect to, any discharge or release of the
Guarantors’ obligations hereunder granted by the Lender after the date hereof.

2.            Guaranty Continuing, Absolute, Unconditional. The obligations of
the Guarantors hereunder shall be continuing, absolute, unlimited and
unconditional, shall not be subject to any counterclaim, setoff, deduction or
defense based upon any claim the Guarantors may have against the Lender or the
Borrower or any other person, and shall remain in full force and effect without
regard to, and, to the fullest extent permitted by applicable law, shall not be
released, discharged or in any way affected by, any circumstance or condition
(whether or not the Guarantors shall have any knowledge or notice thereof)
whatsoever which might constitute a legal or equitable discharge or defense.

3.            Waivers. The Guarantors unconditionally and irrevocably waive, to
the fullest extent permitted by applicable law: (a) notice of any of the matters
referred to in Section 2; (b) all notices which may be required by statute, rule
of law or otherwise to preserve any rights against the Guarantors hereunder,
including, without limitation, notice of the acceptance of this Guaranty, or the
creation, renewal, extension, modification or accrual of the Guaranteed
Obligations or notice of any other matters relating thereto, any presentment,
demand, notice of dishonor, protest, nonpayment of any damages or other amounts
payable under any Credit Document; (c) any requirement for the enforcement,
assertion or exercise of any right, remedy, power or privilege under or in
respect of any Credit Document, including, without limitation, diligence in
collection or protection of or realization upon the Guaranteed Obligations or
any part thereof or any collateral therefor; (d) any requirement of diligence;
(e) any requirement to mitigate the damages resulting from a default by the
Borrower under any Credit Document; (f) the occurrence of every other condition
precedent to which the Guarantors or the Borrower may otherwise be entitled;
(g) the right to require the Lender to proceed against the Borrower or any other
person liable on the Guaranteed Obligations, to proceed against or exhaust any
security held by the Borrower or any other person, or to pursue any other remedy
in the Lender’s power whatsoever; (h) the right to have the property of the
Borrower first applied to the discharge of the Guaranteed Obligations and
(i) until such time that all Guaranteed Obligations have been indefeasibly paid
in full, any and all rights it may now or hereafter have under any agreement or
at law or in equity (including, without limitation, any law subrogating the
Guarantors to the rights of the Lender) to assert any claim against or seek
contribution, indemnification or any other form of reimbursement from the
Borrower or any other party liable for payment of any or all of the Guaranteed
Obligations for any payment made by the Guarantors under or in connection with
this Guaranty or otherwise. The Lender may, at its election, exercise any right
or remedy it may have against the Borrower without affecting or impairing in any
way the liability of the Guarantors hereunder and the Guarantors waive, to the
fullest extent permitted by applicable law, any defense arising out of the
absence, impairment or loss of any right of reimbursement, contribution or
subrogation or any other right or remedy of the Guarantors against the Borrower,
whether resulting from such election by the Lender or otherwise. The Guarantors
waive any defense arising by reason of any disability or other defense of the
Borrower or by reason of the cessation for any cause whatsoever of the
liability, either in whole or in part, of the Borrower to the Lender for the
Guaranteed Obligations. The Guarantors assume the responsibility for being and
keeping informed of the financial condition of the Borrower and of all

 

2

 


--------------------------------------------------------------------------------

 

other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and agrees that the Lender shall not have any duty to advise the
Guarantors of information regarding any condition or circumstance or any change
in such condition or circumstance. The Guarantors acknowledge that the Lender
has not made any representations to the Guarantors concerning the financial
condition of the Borrower.

4.            Security. The Guaranteed Obligations are secured by collateral
more fully described in the Credit Documents and the Credit Agreement.

5.            Parties. This Guaranty shall inure to the benefit of the Lender
and its successors, assigns or transferees, and shall be binding upon the
Guarantors and its successors and assigns. Guarantors may not delegate any of
Guarantors’ duties under this Guaranty without the prior written consent of the
Lender.

6.            Notices. Any notice shall be given in the manner, to the addresses
and with the effect set forth in Section 7.1 of the Credit Agreement.

7.            Right to Deal with the Borrower. At any time and from time to
time, without terminating, affecting or impairing the validity of this Guaranty
or the obligations of the Guarantors hereunder, the Lender may deal with the
Borrower in the same manner and as fully as if this Guaranty did not exist and
shall be entitled, among other things, to grant the Borrower, without notice or
demand and without affecting the Guarantors’ liability hereunder, such extension
or extensions of time to perform, renew, compromise, accelerate or otherwise
change the time for payment of or otherwise change the terms of indebtedness or
any part thereof contained in or arising under any Credit Document or any other
document evidencing Obligations of the Borrower to the Lender, or to waive any
obligation of the Borrower to perform, any act or acts as the Lender may deem
advisable.

8.            GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL. THIS
GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. THE GUARANTORS HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND
ANY COURT IN THE STATE OF NEW YORK IN ANY ACTION, SUIT OR PROCEEDING BROUGHT
AGAINST THE GUARANTORS AND RELATED TO OR IN CONNECTION WITH THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY, AND TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE GUARANTORS HEREBY WAIVE AND AGREE NOT TO ASSERT BY WAY OF MOTION, AS A
DEFENSE OR OTHERWISE IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT THE
GUARANTORS ARE NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, THAT
THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE
VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT THIS GUARANTY OR
ANY DOCUMENT OR ANY INSTRUMENT REFERRED TO HEREIN OR THE SUBJECT MATTER THEREOF
MAY NOT BE LITIGATED IN OR BY SUCH COURTS. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE GUARANTORS AGREE (I) NOT TO SEEK AND HEREBY WAIVES THE RIGHT TO ANY
REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY ANY COURT OF ANY OTHER NATION OR
JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN ENFORCEMENT OF SUCH JUDGMENT
AND (II) NOT TO ASSERT ANY COUNTERCLAIM, IN ANY SUCH SUIT, ACTION OR PROCEEDING
UNLESS SUCH COUNTERCLAIM COULD NOT, BY REASON OF ANY APPLICABLE FEDERAL OR STATE
PROCEDURAL LAWS, BE INTERPOSED, PLEADED OR ALLEGED IN ANY OTHER ACTION. THE
GUARANTORS AGREE THAT SERVICE OF PROCESS MAY BE MADE UPON THE GUARANTORS BY
CERTIFIED OR REGISTERED MAIL

 

3

 


--------------------------------------------------------------------------------

 

TO THE ADDRESS FOR NOTICES SET FORTH IN THIS GUARANTY OR ANY METHOD AUTHORIZED
BY THE LAWS OF NEW YORK. THE GUARANTORS IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS GUARANTY, THE CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

9.            Miscellaneous. (a) If any term of this Guaranty or any application
hereof shall be invalid or unenforceable, the remainder of this Guaranty and any
other application of such term shall not be affected thereby. (b) Any term of
this Guaranty may be amended, waived, discharged or terminated only by an
instrument in writing signed by the Guarantors and the Lender. No notice to or
demand on the Guarantors shall be deemed to be a waiver of the obligations of
the Guarantors or of the right of the Lender to take further action without
notice or demand as provided in this Guaranty. No course of dealing between the
Guarantors and the Lender shall change, modify or discharge, in whole or in
part, this Guaranty or any obligations of the Guarantors hereunder. No waiver of
any term, covenant or provision of this Guaranty shall be effective unless given
in writing by the Lender and if so given shall only be effective in the specific
instance in which given. (c) The headings in this Guaranty are for purposes of
reference only and shall not limit or define the meaning hereof. (d) No delay or
omission by the Lender in the exercise of any right under this Guaranty shall
impair any such right, nor shall it be construed to be a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise of any other right. (e) The execution and delivery of this
Guaranty shall not supersede, terminate, modify or supplement in any manner any
other guaranty previously executed and delivered to the Lender by the Guarantors
and no release or termination of any guaranty shall be construed to terminate or
release any other guaranty unless such guaranty is specifically referred to in
any such termination.

10.          Joint and Several Obligations. All Obligations, agreements and
liabilities of the Guarantors under this Guaranty shall be joint and several.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

4

 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty as
of the day and year first above written.

GUARANTORS

 

MARVEL CHARACTERS, INC.

 

 

/s/ Kenneth P. West

Name: Kenneth P. West

Title: Treasurer

 

 

 

 

 

5

 

 

 